Citation Nr: 0010708	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
additional disability due to VA treatment for purposes of 
accrued benefits was timely.


REPRESENTATION

Appellant represented by:	Cynthia DeReamer Rollins, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to August 1946 
and from October 1950 to June 1952.  He died on January [redacted], 
1993, and was married to the appellant at the time of his 
death.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the appellant's claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to VA 
treatment for accrued benefits.  In November 1998, the Board 
remanded the case to the RO for additional development and to 
adjudicate whether the appellant's claim for purposes of 
accrued benefits was timely.  To the extent necessary, that 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran filed a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 in July 
1992.

2.  The veteran died on January [redacted], 1993.  The record 
establishes that an overdose of Lithium administered by a VA 
physician resulted in permanent kidney damage which 
contributed to the veteran's death.

3.  A claim for burial benefits filed by the funeral home and 
signed by the appellant was received by the RO in January 
1993. 

4.  The appellant was not furnished a VA Form 21-534 
(Application for Dependency and Indemnity Compensation (DIC) 
or Death Pension by a Surviving Spouse or Child) until April 
15, 1994.

5.  The RO received the appellant's VA Form 21-534 on 
February 23, 1995.

6.  An April 1997 rating decision granted the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151.

7.  A claim for accrued benefits, on the basis of the 
veteran's entitlement to compensation benefits under 38 
U.S.C.A. § 1151 at the time of his death, was reasonably 
raised by the evidence of record.


CONCLUSION OF LAW

The appellant's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment for purposes of accrued 
benefits was timely.  38 U.S.C.A. §§ 5101(b), 5121(c) 7722(d) 
(West 1991); 38 C.F.R. §§ 3.150, 3.152(b)(1), 3.155(a), 
3.1000(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's surviving spouse, essentially 
contends that she is entitled to accrued benefits based on 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  She disagrees with the 
RO's determination that her claim for accrued benefits was 
not timely filed, and has presented several theories in 
support of her claim.  First, she maintains that she was 
verbally told by VA personnel in January 1993 that she did 
not need to reapply for such benefits.  Second, she alleges 
that several inquiries made by her or on her behalf were made 
within one year of the veteran's death and should be 
considered informal claims for accrued benefits.  Finally, 
she argues that the one-year time limit for filing a claim 
should be equitably tolled because VA never provided her a VA 
Form 21-534 until April 15, 1994, approximately fifteen 
months after the veteran's death. 

The law provides that, under certain circumstances periodic 
monetary benefits to which a veteran was entitled at death, 
or those based on evidence in the veteran's claims folder at 
the date of death (hereinafter referred to as "accrued 
benefits"), shall be paid to certain named beneficiaries, 
ordinarily the veteran's spouse, children or dependent 
parents. 38 U.S.C.A. § 5121, as amended by Pub. Law. No. 104-
275, 110 Stat. 3322 (Oct. 9, 1996); 38 C.F.R. § 3.1000(a).  
Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death.  38 C.F.R. § 3.1000(c).

Pursuant to 38 U.S.C.A. § 5101(b)(1), a claim by a surviving 
spouse or child for compensation or dependency and indemnity 
compensation shall also be considered to be a claim for death 
pension and accrued benefits, and a claim by a surviving 
spouse or child for death pension shall be considered to be a 
claim for death compensation or dependency and indemnity 
compensation and accrued benefits.  38 C.F.R. § 3.152(b)(1).

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  If it is not indicated that any person would 
be entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate application form will be forwarded to the 
preferred dependent.  Notice of the time limit will be 
included in letters forwarding applications for benefits.  38 
C.F.R. § 3.150(b).  Part (c) of § 3.150 provides that "[w]hen 
disability or death is due to [VA] hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated."  
Rather, 38 C.F.R. § 3.154 (1999) provides that "[a] formal 
claim for pension, compensation, dependency and indemnity 
compensation or any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under [VA] laws may be accepted as 
a claim."  38 C.F.R. § 3.154 (1999) [emphasis added].

Any communication or action indicating an intent to apply for 
a VA benefit may be considered an informal claim as long as 
such informal claim identifies the benefit sought.  38 C.F.R. 
§ 3.155; see also, Quarles v. Derwinski, 3 Vet. App. 129, 136 
(1992); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  An 
informal claim may, in some circumstances, be considered the 
date of a claim.  In this respect, 38 C.F.R. 3.155 states 
that upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

In this case, the veteran filed a claim in July 1992 for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
kidney disorder as a result of VA medical treatment.  In 
August 1992, the RO, responding to a Congressional inquiry 
made on the veteran's behalf, informed the Congressman that 
the veteran's § 1151 claim had been received and that the U. 
S. Court of Appeals for Veterans Claims (Court) was reviewing 
the legal criteria applicable to such claims with a new 
ruling expected at some time in the future.  The Congressman 
was informed further, that the veteran's claim would be 
placed on a register so that it would be easily accessed when 
the new guidelines were promulgated.  However, on January [redacted], 
1993, while his claim was still pending, the veteran died due 
to a cerebral vascular accident with a possible pulmonary 
embolis.  On January 4, 1993, the RO apparently received 
information that the veteran had died on January [redacted], 1993.  
On January 6, 1993, a VA Form 21-530 (Application for Burial 
Benefits) was filed by the funeral home that buried the 
veteran.  That same date, the VA Medical Center in Louisville 
notified the RO that the veteran had died at that facility on 
January [redacted], 1993 and that his next of kin was his spouse, the 
appellant in this case.  On January 14, 1993, the veteran's 
claims file was apparently forwarded to the VA Central Office 
(VACO).  The claims file also contains a "Flash" signed by 
the RO Adjudication Officer and dated January 14, 1993, 
indicating that when the file returned from VACO, a VA Form 
21-534 was to be sent to the widow.  A second VA Form 21-530 
(Application for Burial Benefits) was filed by the funeral 
home and signed by the appellant was received on January 21, 
1993.  Later in January 1993, a copy of the certificate of 
death was received by the RO.  In March 1993, the appellant 
was notified that a burial allowance and transportation 
expenses had been paid. 

A VA Form 119 dated June 15, 1993, from the RO to 
Compensation and Pension Service at VACO includes a notation 
indicating that the claims file was still at VACO and to call 
back in 90 days; a second notation dated September 20, 1993, 
states that the "C-File still there 90 more Days."  

By a November 1993 letter, the RO Adjudication Officer 
informed the appellant that he had recently received her 
correspondence; that the claims folder was currently before 
the Board in Washington, DC; and that the RO had sent this 
information to the Board to consider in connection with her 
appeal.  However, the Adjudication Officer did not clarify 
the nature of the information sent or the circumstances of 
her "appeal." 

On April 15, 1994, the RO requested that the appellant 
complete and return an enclosed VA Form 21-534 (Application 
for Dependency and Indemnity Compensation (DIC) or Death 
Pension by a Surviving Spouse or Child), so that she could 
apply for benefits to which she may be entitled.  The 
appellant submitted this form on February 23, 1995, more than 
two years following the veteran's death, requesting DIC 
compensation and accrued benefits.  Both claims were 
initially denied by a May 1995 rating decision.  The RO 
determined that the accrued benefits claim was filed more 
than one year after the veteran's death and, thus, was 
untimely.  In April 1997, however, the RO granted the 
appellant's claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  That decision was based on a finding 
that an overdose of Lithium administered by a VA physician 
resulted in permanent kidney damage which contributed to the 
veteran's death.

The appellant disagreed with the RO's decision regarding the 
timeliness of her accrued benefits claim, and this appeal 
ensued.  The appellant maintains that she had sought 
assistance from a Veterans Services Officer at the RO 
immediately after the veteran's death, who indicated that she 
did not need to resubmit a 38 U.S.C.A. § 1151 claim following 
the veteran's death.  The appellant also submitted a sheet 
purportedly sent to her from an accredited service 
representative which explained that adjudication of claims 
under 38 U.S.C.A. § 1151 had been suspended pending a 
decision by the Court.  A notation at the bottom of this 
sheet stated that the service representative was still trying 
to get information regarding the claim.  The envelope 
accompanying this letter was addressed to the appellant and 
appeared to bear a postmark of January 30, 1993.  However, 
there is no indication of an inquiry made by this individual 
on the appellant's behalf.  The appellant nevertheless argues 
that she believed an appeal was pending for such benefits 
based on this information.  

The appellant also points to a November 1993 letter from the 
RO indicating that her correspondence had been received and 
would be considered in connection with her appeal.  
Unfortunately, a copy of the correspondence which prompted 
the letter is not contained in the claims file.  The 
appellant also explained that she had contacted her 
Congressmen at that time in an effort to obtain information 
regarding what she assumed was a pending accrued benefits 
claim.  She pointed to a June 1993 letter from Congressman 
Scotty Baesler with her attached June 1993 correspondence in 
which she requested assistance in her contact with the VA.  
However, there is no indication of a Congressional inquiry 
made by his office on her behalf.  Regardless of which 
documents appear to be missing, the appellant argues that 
this evidence, when considered in total, indicates that she 
had an informal claim pending within one year of the 
veteran's death.  Moreover, she asserts that, since the RO 
did not send her an appropriate form to file a formal claim 
for accrued benefits until past the one-year time limit for 
filing such claims, the RO failed to assist her.

Pursuant to the Board's November 1998 remand, the RO was 
asked to contact Congressman Baesler's office in an attempt 
to obtain additional evidence which would support the 
appellant's claim.  In particular, the Board was looking for 
correspondence submitted by Congressman Baesler's office 
which could be considered an informal claim for accrued 
benefits.  Congressman Ernie Fletcher's office responded that 
Congressman Fletcher had recently replaced Mr. Baesler, but 
that all old files had been turned over to Congressman 
Fletcher.  It was noted that a search of those files revealed 
no additional information which pertained to the appellant's 
claim.

In addressing the appellant's contentions in this case, the 
Board notes initially that in reference to the argument that 
the appellant was verbally informed that she did not have to 
resubmit a claim for benefits under 38 U.S.C. § 1151, 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990)).  Thus, the appellant's 
reliance on inaccurate advice given by the RO cannot estop 
the VA from denying her claim for accrued benefits.  

With respect to the argument that the record contains 
evidence of a communication from the appellant showing an 
intent to file a claim for death benefits, the Board finds 
the evidence, which appears to be incomplete, to be 
supportive of some aspects of the appellant's contentions in 
this case.  In this regard, the record reflects that prior to 
his death in January 1993, the veteran filed a claim seeking 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151; however, his death occurred before the claim 
was the subject of a decision by the RO.  The evidence 
further suggests that shortly after the veteran's death, the 
appellant signed an application for burial benefits made by 
the funeral home in January 1993 and although a specific 
intent to claim that the veteran's death was due to VA 
treatment was not indicated on that form and she did not 
specifically file a separate claim for service connection for 
the cause of the veteran's death at that time, it is clear 
from notations in the file that the RO was aware that there 
was a claim for benefits under 38 U.S.C.A. § 1151 pending at 
the time of the veteran's death.  In fact, as noted above, 
the file contains a "flash" signed by the Adjudication 
Officer at the RO dated in January 1993 to send the appellant 
the proper form to file a claim for death related benefits.  
Further, from the record, it does appear that the appellant 
had been making inquiries with respect to a claim despite the 
fact that it is unclear from the record whether she was 
referring to her claim for accrued benefits or a claim for 
DIC benefits.  The Board notes moreover, that certain 
pertinent items appear to be missing from the record.  In 
this regard, the information and correspondence presumably 
sent to the RO by the appellant which apparently gave rise to 
the November 1993 VA letter is not of record and the Board 
must find it credible that the appellant's inquiry was a 
communication of an intent to file for VA death benefits.  
This information coupled with the inquiry to the service 
representative as well as the information that the appellant 
had contacted her congressman after the veteran's death 
regarding VA benefits compels the Board to conclude that an 
informal claim for accrued benefits was of record within one 
year of the veteran's death.  

Upon the receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date such form was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  However, a review of the 
record does not indicate that the appellant had been 
forwarded the appropriate application form at any time prior 
to the year beginning in 1994.  See 38 C.F.R. § 3.150(b).  
Although the Board has determined that there is sufficient 
evidence of record to find that an informal claim for accrued 
benefits was timely filed in this case, it is not possible to 
determine the exact date of that informal claim given what 
appears to be some missing evidence in this case.  In any 
event, the Board notes that any failure on the appellant's 
part to submit a formal application for accrued benefits in 
this case within one year of that claim was clearly due to 
the VA's failure to provide the appellant a VA Form 21-534 
until April 15, 1994, approximately fifteen months after the 
veteran's death.  The veteran died on January [redacted], 1993, but 
the appellant was not furnished a VA Form 21-534 until April 
15, 1994.  The appellant submitted this form which was 
received by the RO on February 23, 1995, less than one year 
after she was told to provide the appropriate information, 
but beyond the one-year period following the veteran's death.  
In any event, while the precise nature of the inquiries made 
by the appellant prior to the veteran's death within one year 
of the veteran's death is not clear from the record, the 
Board notes that given the history of this case, as set forth 
above, and particularly in light of the November 1993 letter 
from the RO to the appellant, the exists a reasonable doubt 
as to whether there was, in fact, a pending claim for VA 
benefits including accrued benefits filed within one year of 
the veteran's death which is not of record.  The November 
1993 letter, if issued in error, was sufficiently misleading 
so as to cause a reasonable person to believe that she or he 
had a pending claim for VA death benefits at that time.  
Based on the foregoing, the Board must find it reasonable to 
conclude that the appellant had filed or had reason to 
believe based on information from the RO that she had filed 
an informal claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
disability due to VA treatment for accrued benefits under the 
provisions of 38 U.S.C.A. § 1151 in a timely manner. 


ORDER

The appellant's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment for purposes of accrued 
benefits was timely filed, and the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 




- 10 -






- 1 -


